on motion for rehearing.
Bond, J.
In his brief and argument in support of the motion for rehearing the mover concedes that he is not an innocent purchaser for value of the goods replevied by plaintiffs. In other words, that his title to the goods is that of trustee in an instrument made by the grantor to secure certain preexisting creditors, and for no other consideration.
RrifHn|sth0I0mor' 'km for rehear-He, however, claims first, that his grantor was a conditional vendee of the mortgaged goods under sale by plaintiffs, and secondly, that this sale was invalid as to him for want of registration under section 5178 of the Revised Statutes, assumption was shown to be untenable in the opinion in this case. There was no sale, conditional or otherwise of the particular goods in dispute under the law applicable to the facts in this record. This suffices for the overruling of the motion for rehearing, without further discussion, but we go further. Even if there had been a conditional sale, the mover is wholly mistaken in assuming it to be invalid as to him for want of registration. The fault in his entire argument is that it fails to distinguish who are “creditors” in the statutory sense. Section 5178 of the revision employs this term twice, and in both cases in the same *204sense. Collins v. Wilhoit, 108 Mo. 451. The sense in which it is used is that of creditors, “armed with legal process,” such as an execution or an attachment. A mere creditor not .so armed, but claiming only under a conveyance made as a security for a preexisting debt does not belong to the class of “creditors” mentioned in the statute, and no case in this state can be found which so holds. In fact the exact contrary is held in the argument of our supreme court in the case of Qester v. Sitlington, 115 Mo. 247. In that case the evidence showed that certain personal property was sold upon conditions which were not complied with by the buyer, whereupon the seller replevied the property from the possession of the sheriff who held it under attachments, the evidence, however, being a blank as to anything further “in regard to the attachment suits.” Upon the assumption that the writs of attachment were valid, the court held that the attaching creditors would be entitled to the property conditionally sold for want of a record of the sales as required by section 5178. But upon the theory of the case, based on the want of any evidence showing a rightful seizure of the goods by attaching creditors being called to its attention, the court conceded that the statute requiring due acknowledgment and record of conditional sales to validate them against creditors, would have no application, thus clearly recognizing that in the use of the term “creditors” the statute in question meant only such as should seek to enforce their claims through the machinery of the law. The identical question was before the New York court of appeals in Button v. Rathbone, 126 N. Y. 187. The court in construing a similar statute reached a similar conclusion. The logic of these decisions is plain. Under legal process creditors seek to appropriate their debtor’s effects in invitum as to him, whereas if they claim only under a conveyance from *205him, their right to assert a higher title than he possessed depends wholly upon the nature of the consideration given.
If no consideration was given beyond the mere acceptance of a conveyance to secure overdue debts, the creditor could not acquire a higher title under the conveyance to him than the grantor had at the time. The mover concedes that this is the rule governing assignees for all creditors, but insists that it does not apply to a trustee for particular creditors, although the only inducement to the trust deed is the securing past indebtedness. There is no distinction in reason or principle between the two title holders. The only difference in the two conveyances is the defeasance clause in the one which is wanting in the other. The trustee and assignee each derive title from the debtor and get no higher title than he had, for the rule is elementary that one who acquires title by contract with another can acquire no higher rights or interest than belong to the latter, except as an innocent purchaser or by force of the recording acts. In the case at bar the mover confesses (and he could not do otherwise under the authorities cited) that he is not an innocent purchaser, and since it has been demonstrated that he does not belong to the class of “creditors” contemplated by the statute requiring the recording of conditional sales, no logical ground is left for his contention that he has a higher right to the goods than his grantor. The motion is overruled.
All concur. Judge Biggs in the result.